                                                          Case 2:20-cv-01581-JCM-EJY Document 7 Filed 09/30/20 Page 1 of 2


                                                1 Mark H. Hutchings, Esq.
                                                  Nevada Bar No. 12783
                                                2 HUTCHINGS LAW GROUP, LLC
                                                  552 E. Charleston Blvd.
                                                3 Las Vegas, Nevada 89104
                                                  Telephone: (702) 660-7700
                                                4 Facsimile: (702) 552-5202
                                                  MHutchings@HutchingsLawGroup.com
                                                5 Attorney for Defendant

                                                6                                  UNITED STATES DISTRICT COURT
                                                7                                        DISTRICT OF NEVADA
                                                8     TODD DEVOS, an individual
                                                                                                            Case No. 2:20-cv-01581-JCM-EJY
                                                9                    Plaintiff,
                                               10             v.
HUTCHINGS LAW GROUP, LLC




                                               11     MUSIC GROUP OF LAS VEGAS, LLC d/b/a
                                                      MUSIC TRIBE; DOES I through X, inclusive;
                                               12     ROE CORPORATIONS I through X, inclusive,
                     552 E. CHARLESTON BLVD.




                                               13                    Defendants.
                        LAS VEGAS, NV 89104




                                               14

                                               15                       STIPULATION AND ORDER TO EXTEND DEADLINE FOR
                                                                              DEFENDANT’S RESPONSIVE PLEADING
                                               16                                      (FIRST REQUEST)

                                               17          Pursuant to NRCP 6(b)(1)(A), Defendant Music Tribe Commercial NV Inc. (“Defendant”),
                                               18 and Plaintiff Todd DeVos (“Plaintiff”), by and through their undersigned counsel, hereby stipulate

                                               19 and agree to an extension of time, up to and including Thursday, October 8, 2020, for Defendant to

                                               20 file its responsive pleading to Plaintiff’s Complaint, filed August 25, 2020 and served September 10,

                                               21 2020. This is the parties’ first request for an extension of the deadline for Defendant’s responsive

                                               22 pleading. The deadline for Defendant’s responsive pleading has not yet expired.

                                               23          Plaintiff’s Complaint was filed August 25, 2020, and Defendant’s registered agent was served
                                               24 on September 10, 2020. Defendant’s responsive pleading is therefore due October 1, 2020, 21 days

                                               25 after service of the Complaint and Summons on Defendant’s registered agent. However, Defendant’s

                                               26 registered agent failed to timely provide this Complaint and Summons to Defendant’s counsel.

                                               27 Plaintiff’s counsel has stipulated to an extension of the deadline for filing a responsive pleading.

                                               28 / / /
                                                         Case 2:20-cv-01581-JCM-EJY Document 7 Filed 09/30/20 Page 2 of 2


                                                1         Therefore, the parties agree an extension of time is warranted. This stipulation is not brought

                                                2 for the purposes of delay or any other improper purpose.

                                                3

                                                4 DATED this 30th day of September, 2020.         DATED this 30th day of September, 2020

                                                5

                                                6
                                                    HUTCHINGS LAW GROUP, LLC                            HATFIELD & ASSOCIATES, LTD.
                                                7
                                                  /s/ Mark H. Hutchings                                 /s/ Trevor J. Hatfield, Esq.
                                                8 Mark H. Hutchings                                     Trevor J. Hatfield, Esq.
                                                  552 E. Charleston Blvd.                               703 South Eighth Street
                                                9
                                                  Las Vegas, NV 89104                                   Las Vegas, NV 89101
                                               10 Attorney for Defendant                                Attorney for Plaintiff
HUTCHINGS LAW GROUP, LLC




                                               11

                                               12
                     552 E. CHARLESTON BLVD.




                                               13
                        LAS VEGAS, NV 89104




                                               14 IT IS SO ORDERED

                                               15

                                               16 Dated this 30th day of September, 2020.

                                               17

                                               18
                                                                                                        __________________________________
                                               19                                                       U.S. MAGISTRATE JUDGE
                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
